Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Final Rejection mailed September 11, 2020, independent claim 1 was rejected under 35 USC 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0078851 to Liepelt et al. in view of DE 102012022439 A1 (DE ‘439).  See pages 10-14 of the aforementioned Final Rejection for further details.  Suffice it to say, Liepelt et al. in view of DE ‘439 does not teach a cutting tool “wherein the cutting head forms an annular gap separating the spacers from the at least one cutting edge” as now set forth in independent claim 1 (which limitation has support in at least Figure 2).  In particular, attention is directed to the two annotated reproductions of Figure 1 of Liepelt et al. that were provided on pages 11 and 13 of the aforementioned Final Rejection, which are reproduced hereinbelow.

    PNG
    media_image1.png
    602
    656
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    616
    755
    media_image2.png
    Greyscale


Looking at the two annotated reproductions of Figure 1 (above) from the Final Rejection, it is evident that there is a space or gap between cutting edges A/B, and spacers Q1, Q2, respectively, i.e., there is a space/gap/distance (in the horizontal left/right direction re Figure 2, which is a radial direction re axis C2) between cutting edge A and spacer Q1, and there is a space/gap/distance (in the horizontal left/right direction re Figure 2, which is a radial direction re axis C2) between cutting edge B and spacer Q2.  That said, independent claim 1 recites “the cutting head forms an annular gap separating the spacers from the at least one cutting edge”.  Given that the elements labeled as 4 by Liepelt et al. are teeth, when looking down along axis C2, there are spaces (around the circumference of 2 surrounding axis C2) between the teeth 4.  That being said, while there is indeed a space/gap/distance between cutting edge A and spacer claim 1.  
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of either Liepelt et al. or DE ‘439, and thus, for at least the foregoing reasoning, neither Liepelt et al. nor DE ‘439 renders obvious the present invention as set forth in independent claim 1.
Regarding independent claim 18, it is noted that claim 18 was already previously allowed in the Final Rejection mailed September 11, 2020, as claim 18 is identical to proposed independent claim 1 as set forth in the proposed Examiner’s Amendment faxed to Applicant on January 8, 2020, and documented in the Interview Summary mailed February 3, 2020.  
Regarding new independent claim 19, it is noted that in the Final Rejection mailed September 11, 2020, dependent claim 10 was objected to as being dependent upon a rejected base claimed, but it was noted that claim 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  New independent claim 19 constitutes previous dependent claim 10 so rewritten.  The indication of the allowability of such has not changed.  
claims 1, 18, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
February 9, 2021